UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 21, 2010 INVESTORS REAL ESTATE TRUST (Exact name of registrant as specified in its charter) North Dakota 0-14851 45-0311232 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3015 16th Street SW, Suite 100 Minot, ND 58701 (Address of principal executive offices, including zip code) (701) 837-4738 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ITEM 5.07.Submission of Matters to a Vote of Security Holders The 2010 Annual Meeting of Shareholders (the “Meeting”) of Investors Real Estate Trust (“IRET”) was held on September 21, 2010 to (i) elect ten members of the Board of Trustees to serve for a term of one year and until their successors are duly elected and qualified, and (ii) ratify the appointment of Deloitte & Touche LLP as IRET’s independent registered public accounting firm for fiscal year 2011.As of July 23, 2010, the record date for shareholders entitled to vote at the Meeting, there were 77,671,792 common shares, no par value per share (the “Shares”), outstanding and entitled to vote at the Meeting.At the Meeting, 53,749,236, or approximately 69.2% of the Shares, were represented in person or by proxy, constituting a quorum.Each of Patrick G. Jones, Timothy P. Mihalick, Jeffrey L. Miller, C.W. “Chip” Morgan, John T. Reed, Edward T. Schafer, W. David Scott, Stephen L. Stenehjem, John D. Stewart and Thomas A. Wentz, Jr. was elected to the Board of Trustees for a term of one year and until his successor is duly elected and qualified.The shareholders also ratified the Audit Committee’s appointment of Deloitte & Touche LLP as IRET’s independent registered public accounting firm for fiscal year 2011.The final results of the matters voted on at the Meeting are set forth below. Proposal 1 – Election of ten trustees to serve on the Board of Trustees for a term of one year (expiring at the 2011 Annual Meeting of Shareholders) and until the election and qualification of their successors. Nominee For Withheld Patrick G. Jones Timothy P. Mihalick Jeffrey L. Miller C.W. “Chip” Morgan John T. Reed Edward T. Schafer W. David Scott Stephen L. Stenehjem John D. Stewart Thomas A. Wentz, Jr. There were 21,861,677 broker non-votes in connection with the election of trustees. Proposal 2 – Ratification of the appointment of Deloitte & Touche LLP as IRET’s independent registered public accounting firm for fiscal year 2011. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INVESTORS REAL ESTATE TRUST By: /s/Timothy P. Mihalick Timothy P. Mihalick President & Chief Executive Officer Date: September 23, 2010
